DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/05/2022 has been entered.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05/11/2022 has been placed in record and considered by the examiner.

Summary
This action is in reply to Applicant’s Amendments and Remarks filed on 07/05/2022.
Claims 1, 3-11, 13, 14 and 16-19 are pending.
Claims 2, 12 and 15 have been cancelled.

Response to Arguments
Applicant’s arguments filed 07/05/2022 with respect to the rejection(s) of claim(s) 1, 3-11, 13, 14 and 16-19 have been considered, but they are not persuasive.  

The Applicant presented argument that –
(a) Jeon fails to disclose that all of the preset number of HARQ processes are continuously included in the HARQ-ACK information based on a HARQ process number. (REMARKS, Page 7)
(b) Bergstrom and Jeon also fail to disclose configuration of a BS regarding a I-bit HARQ-ACK feedback request for all of a preset number of HARQ processes. (REMARKS, Page 7)

The Examiner respectfully disagrees.
With respect to argument (a), the Examiner presents that Jeon discloses (Fig. 4, [0051]) FIG. 4 is a diagram illustrating a transmission according to one embodiment. FIG. 4 includes a transmission 423 of ACK/NACK (e.g., A/N) messages 425-1, 425-2, 425-3, 425-4, 425-5, 425-6, 425-7, and 425-8, referred to generally as ACK/NACK messages 425. FIG. 4 also includes positions 422-1, 422-2, 422-3, 422-4, 422-5, 422-6, 422-7, and 422-8 of the transmission 423, referred to generally as positions 422. [0052] One way of associating a HARQ process ID with an ACK/NACK message is through a bitmap. A bitmap can associate an index (e.g., position in the bitmap) with an ACK/NACK message and with an associated HARQ process. As used herein, a bitmap is an ordered plurality of indexes that are associated with a plurality of HARQ processes, HARQ process IDs, and/or ACK/NACK messages. [0053] The bitmap size can be adjusted based on the plurality of HARQ processes. For example, the bitmap size can be adjusted based on the quantity of HARQ processes used in the TDD HARQ processes configuration, the maximum quantity of HARQ processes, and/or an active quantity of HARQ processes. See also Fig. 5, [0058]  FIG. 5 shows a composition of a potential transmission 523-1.
From the above it would be obvious to a person skill in the art that a bitmap corresponding to the quantity of HARQ processes, a known or preset number based on the number of configured HARQ processes, are identified and sent as HARQ-ACK feedback, and HARQ processes are continuously included in the HARQ-ACK information based on a HARQ process number as shown in Fig. 4 or Fig. 5 transmission 523-1.
Therefore Jeon teaches all of the preset number of HARQ processes are continuously included in the HARQ-ACK information based on a HARQ process number.

With respect to argument (b), the Examiner presents that Bergstrom discloses [0058] the UL grant comprises a ‘HARQ Feedback Request’ field, which is included in an existing Downlink Control Information (DCI) format used for uplink scheduling grants. [0059] the ‘HARQ Feedback Request’ field is a one-bit field indicating simply whether HARQ Feedback is requested or not. This would indicate to the UE that feedback for all HARQ processes is requested.
From the above it would be obvious to a person skill in the art that the 1-bit from BS indicates to the UE that feedback for all HARQ processes is requested.
Therefore Bergstrom teaches configuration of a BS regarding a I-bit HARQ-ACK feedback request for all of a preset number of HARQ processes.

Accordingly claim 1 is rejected.
Claims 6, 8 and 13 with similar features as in claim 1 are also rejected for the same reason as claim 1.
Dependent claims 3-5, 7, 9-11, 14, and 16-19 being dependent on claims 1, 6, 8 and 13, are also rejected for the same reason as above.

Claim Objections
Claim 1 is objected to because of the following informalities:
In line 5, the first instance of “HARQ processes” should read “hybrid automatic repeat request (HARQ) processes”.
Appropriate correction is required.

Claim 6 is objected to because of the following informalities:
In line 5, the first instance of “HARQ processes” should read “hybrid automatic repeat request (HARQ) processes”.
Appropriate correction is required.

Claim 8 is objected to because of the following informalities:
In line 7, the first instance of “HARQ processes” should read “hybrid automatic repeat request (HARQ) processes”.
Appropriate correction is required.

Claim 13 is objected to because of the following informalities:
In line 7, the first instance of “HARQ processes” should read “hybrid automatic repeat request (HARQ) processes”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 3-11, 13-14 and 16-19 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, lines 4-5 recites the limitation “all of a preset number of HARQ processes”. There is no disclosure or description of “a preset number of HARQ processes” in the original disclosure as filed. Specification (Page 21, Paragraph 7) discloses “The receiving UE may store all HARQ processes or HARQ-ACK information for configured HARQ-ACK processes in the buffer 12-05 of the hardware entity 12-01”. However, the limitation “a preset number” can mean a predetermined or predefined number (see https://thesaurus.yourdictionary.com/preset), and is not same as the “configured HARQ processes”.
Therefore, the limitation “all of a preset number of HARQ processes” is a new matter. Accordingly claim 1 is rejected.

Independent claims 6, 8 and 13 with similar language are also interpreted same as claim 1, and are indefinite.
Dependent claims 3-5, 7, 9-11, 14 and 16-19 being dependent on claims 1, 6, 8 and 9, are also indefinite.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3-11, 13-14 and 16-19 are rejected 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1, lines 4-5 recites the limitation “all of a preset number of HARQ processes”. It is not clear if the “a preset number” is referring a predetermined or predefined number of HARQ processes or configured HARQ processes at the instance, making the claim indefinite.
There is no disclosure of “a preset number of HARQ processes” in the original disclosure as filed. However, the limitation “a preset number” can mean a predetermined or predefined number (see https://thesaurus.yourdictionary.com/preset), and is not same as the “configured HARQ processes”, and is not same as the “configured HARQ processes”, making the claim indefinite. 

Independent claims 6, 8 and 13 with similar language are also interpreted same as claim 1, and are indefinite.
Dependent claims 3-5, 7, 9-11, 14 and 16-19 being dependent on claims 1, 6, 8 and 9, are also indefinite.
 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-11, 13, 14 and 16-19 are under 35 U.S.C. 103 as being unpatentable over Yerramalli et al. (US20190059102, of record, hereinafter ‘YERRAMALLI’) in view of Bergstrom et al. (US20160261379, of IDS, hereinafter ‘BERGSTROM’) and with further in view of Jeon el al. (US20180294924, of IDS, hereinafter JEON).
Regarding claim 1, YERRAMALLI teaches a method performed by a terminal in a wireless communication system (Fig. 11, [0028] flowchart 1100), the method comprising:
identifying configuration of a base station (BS) regarding a 1-bit hybrid automatic repeat request acknowledgement (HARQ-ACK) feedback request for a preset number of HARQ processes ([0068]: the UE received data in 8 DL subframes and sends back 8 ACK bits to the eNB. The HARQ feedback in response to downlink data transmission consists of a single ACK/NAK bit per HARQ process. [0088] The PUCCH resource selection can be based on a DCI indication as in LTE, one bit in the DCI indicates whether the PUSCH corresponding to this grant carries ACK/NACK feedback);
receiving downlink control information (DCI) including the 1-bit HARQ-ACK feedback request ([0088] The PUCCH resource selection can be based on a DCI indication as in LTE, one bit in the DCI indicates whether the PUSCH corresponding to this grant carries ACK/NACK feedback);
identifying HARQ-ACK information based on the received DCI, wherein HARQ-ACK information bits associated with the preset number of HARQ processes are included in the HARQ-ACK information based on a HARQ process number of each of the preset number of HARQ processes  ([0068]: the UE received data in 8 DL subframes and sends back 8 ACK bits to the eNB. The HARQ feedback in response to downlink data transmission consists of a single ACK/NAK bit per HARQ process. [0088] The PUCCH resource selection can be based on a DCI indication as in LTE, one bit in the DCI indicates whether the PUSCH corresponding to this grant carries ACK/NACK feedback. (Fig. 11 step 1140, [0091]) The control information sent on each PDCCH may convey one or more downlink grants, one or more uplink grants, power control information, and/or other information. UE receives the DL grants on the PDCCH (Step 1140), wherein at least one DL grant is a multiple TTI DL grant wherein more than one HARQ process can be jointly scheduled on the multiple TTIs for the UE); and
transmitting the HARQ-ACK information to the BS ([0068]: the UE received data in 8 DL subframes and sends back 8 ACK bits to the eNB. Fig. 11 step 1160, [0093]) sends ACK/NACK or (for) multiple HARQ processes. (one for each TTI) ).
YERRAMALLI does not expressly disclose identifying configuration of a base station (BS) regarding a 1-bit hybrid automatic repeat request acknowledgement (HARQ-ACK) feedback request for all of a preset number of HARQ processes, wherein HARQ-ACK information bits associated  with all of the preset number of HARQ processes are continuously included in the HARQ-ACK information based on a HARQ process number of each of the preset number of HARQ processes.   
in an analogous art, BERGSTROM teaches identifying configuration of a base station (BS) regarding a 1-bit hybrid automatic repeat request acknowledgement (HARQ-ACK) feedback request for all of a preset number of HARQ processes ([0058-0059] the UL grant comprises a ‘HARQ Feedback Request’ field, which is included in an existing Downlink Control Information (DCI) format used for uplink scheduling grants, the ‘HARQ Feedback Request’ field is a one-bit field indicating simply whether HARQ Feedback is requested or not. This would indicate to the UE that feedback for all HARQ processes is requested. (it is obvious that UE to identify a configuration under which BS can send a 1-bit HARQ-ACK request for all preset configured HARQ processes)).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of 1-bit feedback request of BERGSTROM to the feedback triggering of YERRAMALLI in order to take the advantage of a method for supporting less frequent HARQ feedback for large number of downlink transmission for downlink-heavy TDD configuration with multiple simultaneous ARQ processes saving resources (BERGSTROM: [0009-0010]).
The combination of YERRAMALLI and BERGSTROM do not explicitly disclose wherein HARQ-ACK information bits associated  with all of the preset number of HARQ processes are continuously included in the HARQ-ACK information based on a HARQ process number of each of the preset number of HARQ processes.
In an analogous art, JEON teaches wherein HARQ-ACK information bits associated  with all of the preset number of HARQ processes are continuously included in the HARQ-ACK information based on a HARQ process number of each of the preset number of HARQ processes (Fig. 4, [0051] FIG. 4 is a diagram illustrating a transmission according to one embodiment. FIG. 4 includes a transmission 423 of ACK/NACK (e.g., A/N) messages 425-1, 425-2, 425-3, 425-4, 425-5, 425-6, 425-7, and 425-8, referred to generally as ACK/NACK messages 425. FIG. 4 also includes positions 422-1, 422-2, 422-3, 422-4, 422-5, 422-6, 422-7, and 422-8 of the transmission 423, referred to generally as positions 422. [0052] One way of associating a HARQ process ID with an ACK/NACK message is through a bitmap. A bitmap can associate an index (e.g., position in the bitmap) with an ACK/NACK message and with an associated HARQ process. As used herein, a bitmap is an ordered plurality of indexes that are associated with a plurality of HARQ processes, HARQ process IDs, and/or ACK/NACK messages. [0053] The bitmap size can be adjusted based on the plurality of HARQ processes. For example, the bitmap size can be adjusted based on the quantity of HARQ processes used in the TDD HARQ processes configuration, the maximum quantity of HARQ processes, and/or an active quantity of HARQ processes. See also Fig. 5, [0058]  FIG. 5 shows a composition of a potential transmission 523-1).   
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of feedback bitmap of JEON to the feedback triggering of YERRAMALLI and BERGSTROM in order to take the advantage of a method for an efficient way of associating ACK/NACK feedback to a corresponding HARQ process (JEON: [0018]).

Regarding claim 3, YERRAMALLI teaches wherein the HARQ-ACK information for each HARQ process is transmitted in one format (Para [0068]: the UE received data in 8 DL subframes and sends back 8 ACK bits to the eNB. The HARQ feedback in response to downlink data transmission consists of a single ACK/NAK bit per HARQ process (HARQ-ACK information for each HARQ process is transmitted in one format)).

Regarding claim 4, YERRAMALLI teaches wherein a number of the HARQ-ACK information bits of the one format is equal to or a multiple of the preset number of HARQ processes for the terminal (Para [0068]: the UE received data in 8 DL subframes and sends back 8 ACK bits to the eNB, 4 bundled on UL subframe 3 and the other 4 bundled on UL subframe 4).

Regarding claim 5, YERRAMALLI and BERGSTROM do not explicitly disclose wherein the HARQ-ACK information for a HARQ process which is not received is set to a default value.
JEON teaches wherein the HARQ-ACK information for a HARQ process which is not received is set to a default value ([0114]: the UE can transmit the bitmap-based feedback with the latest feedback. The default value of the HARQ ACK/NACK feedback can be NACK.).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of feedback bitmap of JEON to the feedback triggering of YERRAMALLI and BERGSTROM in order to take the advantage of a method for an efficient way of associating ACK/NACK feedback to a corresponding HARQ process (JEON: [0018]).

Regarding claim 6, YERRAMALLI teaches a method performed by a base station in a wireless communication system (Fig. 1, [0033] FIG. 1, the wireless network 100 may include a number of BSs 110 and other network entities. A BS 110 may be a station that communicates with UEs 120. (Fig. 12 Base Station 1201)), the method comprising:
transmitting downlink control information (DCI) including a 1-bit hybrid automatic repeat request-acknowledgement (HARQ-ACK) feedback request for a preset number of HARQ processes, to a terminal ([0068]: the UE received data in 8 DL subframes and sends back 8 ACK bits to the eNB. The HARQ feedback in response to downlink data transmission consists of a single ACK/NAK bit per HARQ process. [0088] The PUCCH resource selection can be based on a DCI indication as in LTE, one bit in the DCI indicates whether the PUSCH corresponding to this grant carries ACK/NACK feedback.); and
receiving HARQ-ACK information associated with all of the preset number of HARQ processes from the terminal ([0068]: the UE received data in 8 DL subframes and sends back 8 ACK bits to the eNB. Fig. 11 step 1160, [0093]) sends ACK/NACK or (for) multiple HARQ processes. (one for each TTI)),
wherein configuration of a base station (BS) regarding the 1-bit HARQ-ACK feedback request for the preset number of the HARQ processes is identified at the terminal before transmission of the DCI ([0068]: the UE received data in 8 DL subframes and sends back 8 ACK bits to the eNB. The HARQ feedback in response to downlink data transmission consists of a single ACK/NAK bit per HARQ process. [0088] The PUCCH resource selection can be based on a DCI indication as in LTE, one bit in the DCI indicates whether the PUSCH corresponding to this grant carries ACK/NACK feedback), and
wherein HARQ-ACK information bits associated with the preset number of HARQ processes are included in the HARQ-ACK information based on a HARQ process number of each of the preset number of HARQ processes ([0068]: the UE received data in 8 DL subframes and sends back 8 ACK bits to the eNB. The HARQ feedback in response to downlink data transmission consists of a single ACK/NAK bit per HARQ process. [0088] The PUCCH resource selection can be based on a DCI indication as in LTE, one bit in the DCI indicates whether the PUSCH corresponding to this grant carries ACK/NACK feedback. (Fig. 11 step 1140, [0091]) The control information sent on each PDCCH may convey one or more downlink grants, one or more uplink grants, power control information, and/or other information. UE receives the DL grants on the PDCCH (Step 1140), wherein at least one DL grant is a multiple TTI DL grant wherein more than one HARQ process can be jointly scheduled on the multiple TTIs for the UE). 
YERRAMALLI does not explicitly disclose transmitting downlink control information (DCI) including a 1-bit hybrid automatic repeat request-acknowledgement (HARQ-ACK) feedback request for all of a preset number of HARQ processes, to terminal, wherein configuration of a base station (BS) regarding the 1-bit HARQ-ACK feedback request for all of the preset number of the HARQ processes is identified at the terminal before transmission of the DCI, and wherein HARQ-ACK information bits associated  with all of the preset number of HARQ processes are continuously included in the HARQ-ACK information based on a HARQ process number of each of the preset number of HARQ processes.   
in an analogous art, BERGSTROM teaches transmitting downlink control information (DCI) including a 1-bit hybrid automatic repeat request-acknowledgement (HARQ-ACK) feedback request for all of a preset number of HARQ processes, to a terminal ([0058] the UL grant comprises a ‘HARQ Feedback Request’ field, which is included in an existing Downlink Control Information (DCI) format used for uplink scheduling grants. [0059] the ‘HARQ Feedback Request’ field is a one-bit field indicating simply whether HARQ Feedback is requested or not. This would indicate to the UE that feedback for all HARQ processes is requested),
wherein configuration of a base station (BS) regarding the 1-bit HARQ-ACK feedback request for all of the preset number of the HARQ processes is identified at the terminal before transmission of the DCI ([0058] the ‘HARQ Feedback Request’ field is included in one or more existing DCI formats used for downlink scheduling assignments. This would be done by augmenting the formats with additional fields. (it is obvious that information for augmented DCI formats are provided to UE/terminal before transmission of the augmented DCI for identification and corresponding interpretation) [0059] the ‘HARQ Feedback Request’ field is a one-bit field indicating simply whether HARQ Feedback is requested or not. This would indicate to the UE that feedback for all HARQ processes is requested.).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of 1-bit feedback request of BERGSTROM to the feedback triggering of YERRAMALLI in order to take the advantage of a method for supporting less frequent HARQ feedback for large number of downlink transmission for downlink-heavy TDD configuration with multiple simultaneous ARQ processes saving resources (BERGSTROM: [0009-0010]).
The combination of YERRAMALLI and BERGSTROM do not explicitly disclose wherein HARQ-ACK information bits associated  with all of the preset number of HARQ processes are continuously included in the HARQ-ACK information based on a HARQ process number of each of the preset number of HARQ processes.
In an analogous art, JEON teaches wherein HARQ-ACK information bits associated  with all of the preset number of HARQ processes are continuously included in the HARQ-ACK information based on a HARQ process number of each of the preset number of HARQ processes (Fig. 4, [0051] FIG. 4 is a diagram illustrating a transmission according to one embodiment. FIG. 4 includes a transmission 423 of ACK/NACK (e.g., A/N) messages 425-1, 425-2, 425-3, 425-4, 425-5, 425-6, 425-7, and 425-8, referred to generally as ACK/NACK messages 425. FIG. 4 also includes positions 422-1, 422-2, 422-3, 422-4, 422-5, 422-6, 422-7, and 422-8 of the transmission 423, referred to generally as positions 422. [0052] One way of associating a HARQ process ID with an ACK/NACK message is through a bitmap. A bitmap can associate an index (e.g., position in the bitmap) with an ACK/NACK message and with an associated HARQ process. As used herein, a bitmap is an ordered plurality of indexes that are associated with a plurality of HARQ processes, HARQ process IDs, and/or ACK/NACK messages. [0053] The bitmap size can be adjusted based on the plurality of HARQ processes. For example, the bitmap size can be adjusted based on the quantity of HARQ processes used in the TDD HARQ processes configuration, the maximum quantity of HARQ processes, and/or an active quantity of HARQ processes. See also Fig. 5, [0058]  FIG. 5 shows a composition of a potential transmission 523-1).   
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of feedback bitmap of JEON to the feedback triggering of YERRAMALLI and BERGSTROM in order to take the advantage of a method for an efficient way of associating ACK/NACK feedback to a corresponding HARQ process (JEON: [0018]).

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of feedback bitmap of JEON to the feedback triggering of YERRAMALLI and BERGSTROM in order to take the advantage of a method for an efficient way of associating ACK/NACK feedback to a corresponding HARQ process (JEON: [0018]).

Regarding claim 7, the claim is interpreted and rejected for the same reason as set forth for claim 3.

Regarding claim 8, YERRAMALLI a terminal in a wireless communication system (Fig. 13, wireless communication device 1301, [0105] The wireless communication device 1301 may be a mobile station, a user equipment (UE), etc.), the terminal comprising:
a transceiver (Fig. 13, Transceiver 1315); and
a processor (Fig. 13, Processor 1303) configured ([0107] Data 1307 and instructions 1309 may be stored in the memory 1305. The instructions 1309 may be executable by the processor 1303 to implement the methods disclosed herein) to:
identify configuration of a base station (BS) regarding a 1-bit hybrid automatic repeat request acknowledgement (HARQ-ACK) feedback request for a preset number of HARQ processes ([0068]: the UE received data in 8 DL subframes and sends back 8 ACK bits to the eNB. The HARQ feedback in response to downlink data transmission consists of a single ACK/NAK bit per HARQ process. [0088] The PUCCH resource selection can be based on a DCI indication as in LTE, one bit in the DCI indicates whether the PUSCH corresponding to this grant carries ACK/NACK feedback);
receive, via the transceiver, downlink control information (DCI) including the 1-bit HARQ-ACK feedback request ([0088] The PUCCH resource selection can be based on a DCI indication as in LTE, one bit in the DCI indicates whether the PUSCH corresponding to this grant carries ACK/NACK feedback);
identify HARQ-ACK information based on the received DCI, wherein HARQ- ACK information bits associated with the preset number of HARQ processes are included in the HARQ-ACK information based on a HARQ process number of each of the preset number of HARQ processes ([0068]: the UE received data in 8 DL subframes and sends back 8 ACK bits to the eNB. The HARQ feedback in response to downlink data transmission consists of a single ACK/NAK bit per HARQ process. [0088] The PUCCH resource selection can be based on a DCI indication as in LTE, one bit in the DCI indicates whether the PUSCH corresponding to this grant carries ACK/NACK feedback. (Fig. 11 step 1140, [0091]) The control information sent on each PDCCH may convey one or more downlink grants, one or more uplink grants, power control information, and/or other information. UE receives the DL grants on the PDCCH (Step 1140), wherein at least one DL grant is a multiple TTI DL grant wherein more than one HARQ process can be jointly scheduled on the multiple TTIs for the UE), and
transmit, via the transceiver, the HARQ-ACK information to the BS ([0068]: the UE received data in 8 DL subframes and sends back 8 ACK bits to the eNB. Fig. 11 step 1160, [0093]) sends ACK/NACK or (for) multiple HARQ processes. (one for each TTI)).
YERRAMALLI does not explicitly disclose identify configuration of a base station (BS) regarding a 1-bit hybrid automatic repeat request acknowledgement (HARQ-ACK) feedback request for all of a preset number of HARQ processes, and wherein HARQ-ACK information bits associated  with all of the preset number of HARQ processes are continuously included in the HARQ-ACK information based on a HARQ process number of each of the preset number of HARQ processes.   
in an analogous art, BERGSTROM teaches identify configuration of a base station (BS) regarding a 1-bit hybrid automatic repeat request acknowledgement (HARQ-ACK) feedback request for all of a preset number of HARQ processes ([0058-0059] the UL grant comprises a ‘HARQ Feedback Request’ field, which is included in an existing Downlink Control Information (DCI) format used for uplink scheduling grants, the ‘HARQ Feedback Request’ field is a one-bit field indicating simply whether HARQ Feedback is requested or not. This would indicate to the UE that feedback for all HARQ processes is requested. (it is obvious that UE to identify a configuration under which BS can send a 1-bit HARQ-ACK request for all preset configured HARQ processes)).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of 1-bit feedback request of BERGSTROM to the feedback triggering of YERRAMALLI in order to take the advantage of a method for supporting less frequent HARQ feedback for large number of downlink transmission for downlink-heavy TDD configuration with multiple simultaneous ARQ processes saving resources (BERGSTROM: [0009-0010]).
The combination of YERRAMALLI and BERGSTROM do not explicitly disclose wherein HARQ-ACK information bits associated  with all of the preset number of HARQ processes are continuously included in the HARQ-ACK information based on a HARQ process number of each of the preset number of HARQ processes.
In an analogous art, JEON teaches wherein HARQ-ACK information bits associated  with all of the preset number of HARQ processes are continuously included in the HARQ-ACK information based on a HARQ process number of each of the preset number of HARQ processes (Fig. 4, [0051] FIG. 4 is a diagram illustrating a transmission according to one embodiment. FIG. 4 includes a transmission 423 of ACK/NACK (e.g., A/N) messages 425-1, 425-2, 425-3, 425-4, 425-5, 425-6, 425-7, and 425-8, referred to generally as ACK/NACK messages 425. FIG. 4 also includes positions 422-1, 422-2, 422-3, 422-4, 422-5, 422-6, 422-7, and 422-8 of the transmission 423, referred to generally as positions 422. [0052] One way of associating a HARQ process ID with an ACK/NACK message is through a bitmap. A bitmap can associate an index (e.g., position in the bitmap) with an ACK/NACK message and with an associated HARQ process. As used herein, a bitmap is an ordered plurality of indexes that are associated with a plurality of HARQ processes, HARQ process IDs, and/or ACK/NACK messages. [0053] The bitmap size can be adjusted based on the plurality of HARQ processes. For example, the bitmap size can be adjusted based on the quantity of HARQ processes used in the TDD HARQ processes configuration, the maximum quantity of HARQ processes, and/or an active quantity of HARQ processes. See also Fig. 5, [0058]  FIG. 5 shows a composition of a potential transmission 523-1).   
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of feedback bitmap of JEON to the feedback triggering of YERRAMALLI and BERGSTROM in order to take the advantage of a method for an efficient way of associating ACK/NACK feedback to a corresponding HARQ process (JEON: [0018]).


Regarding claim 9, the claim is interpreted and rejected for the same reason as set forth for claim 3.
Regarding claim 10, the claim is interpreted and rejected for the same reason as set forth for claim 4.
Regarding claim 11, the claim is interpreted and rejected for the same reason as set forth for claim 5.

Regarding claim 13, YERRAMALLI teaches a base station for performing communication in a wireless communication system (Fig. 1, [0033] FIG. 1, the wireless network 100 may include a number of BSs 110 and other network entities. A BS 110 may be a station that communicates with UEs 120. (Fig. 12 Base Station 1201)), the base station comprising:
a transceiver (Fig. 12 Transceiver 1215); and
a processor (Fig. 12 Processor 1203):
transmit, via the transceiver, downlink control information (DCI) including a 1-bit hybrid automatic repeat request-acknowledgement (HARQ-ACK) feedback request for a preset number of HARQ processes, to a terminal ([0068]: the UE received data in 8 DL subframes and sends back 8 ACK bits to the eNB. The HARQ feedback in response to downlink data transmission consists of a single ACK/NAK bit per HARQ process. [0088] The PUCCH resource selection can be based on a DCI indication as in LTE, one bit in the DCI indicates whether the PUSCH corresponding to this grant carries ACK/NACK feedback); and
receive, via the transceiver, HARQ-ACK information associated with all of the preset number of HARQ processes from the terminal ([0068]: the UE received data in 8 DL subframes and sends back 8 ACK bits to the eNB. Fig. 11 step 1160, [0093]) sends ACK/NACK or (for) multiple HARQ processes. (one for each TTI)),
wherein configuration of a base station (BS) regarding the 1-bit HARQ-ACK feedback request for the preset number of the HARQ processes is identified at the terminal before transmission of the DCI ([0068]: the UE received data in 8 DL subframes and sends back 8 ACK bits to the eNB. The HARQ feedback in response to downlink data transmission consists of a single ACK/NAK bit per HARQ process. [0088] The PUCCH resource selection can be based on a DCI indication as in LTE, one bit in the DCI indicates whether the PUSCH corresponding to this grant carries ACK/NACK feedback), and
wherein HARQ-ACK information bits associated  with the preset number of HARQ processes are included in the HARQ-ACK information based on a HARQ process number of each of the preset number of HARQ processes ([0068]: the UE received data in 8 DL subframes and sends back 8 ACK bits to the eNB. The HARQ feedback in response to downlink data transmission consists of a single ACK/NAK bit per HARQ process. [0088] The PUCCH resource selection can be based on a DCI indication as in LTE, one bit in the DCI indicates whether the PUSCH corresponding to this grant carries ACK/NACK feedback. (Fig. 11 step 1140, [0091]) The control information sent on each PDCCH may convey one or more downlink grants, one or more uplink grants, power control information, and/or other information. UE receives the DL grants on the PDCCH (Step 1140), wherein at least one DL grant is a multiple TTI DL grant wherein more than one HARQ process can be jointly scheduled on the multiple TTIs for the UE). 
YERRAMALLI does not explicitly disclose transmit downlink control information (DCI) including a 1-bit hybrid automatic repeat request-acknowledgement (HARQ-ACK) feedback request for all of a preset number of HARQ processes, to terminal, wherein configuration of a base station (BS) regarding the 1-bit HARQ-ACK feedback request for all of the preset number of the HARQ processes is identified at the terminal before transmission of the DCI, and wherein HARQ-ACK information bits associated  with all of the preset number of HARQ processes are continuously included in the HARQ-ACK information based on a HARQ process number of each of the preset number of HARQ processes.
in an analogous art, BERGSTROM teaches transmit downlink control information (DCI) including a 1-bit hybrid automatic repeat request-acknowledgement (HARQ-ACK) feedback request for all of a preset number of HARQ processes, to terminal ([0058] the UL grant comprises a ‘HARQ Feedback Request’ field, which is included in an existing Downlink Control Information (DCI) format used for uplink scheduling grants. [0059] the ‘HARQ Feedback Request’ field is a one-bit field indicating simply whether HARQ Feedback is requested or not. This would indicate to the UE that feedback for all HARQ processes is requested),
wherein configuration of a base station (BS) regarding the 1-bit HARQ-ACK feedback request for all of the preset number of the HARQ processes is identified at the terminal before transmission of the DCI ([0058] the ‘HARQ Feedback Request’ field is included in one or more existing DCI formats used for downlink scheduling assignments. This would be done by augmenting the formats with additional fields. (it is obvious that information for augmented DCI formats are provided to UE/terminal before transmission of the augmented DCI for identification and corresponding interpretation) [0059] the ‘HARQ Feedback Request’ field is a one-bit field indicating simply whether HARQ Feedback is requested or not. This would indicate to the UE that feedback for all HARQ processes is requested.).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of 1-bit feedback request of BERGSTROM to the feedback triggering of YERRAMALLI in order to take the advantage of a method for supporting less frequent HARQ feedback for large number of downlink transmission for downlink-heavy TDD configuration with multiple simultaneous ARQ processes saving resources (BERGSTROM: [0009-0010]).
The combination of YERRAMALLI and BERGSTROM do not explicitly disclose wherein HARQ-ACK information bits associated  with all of the preset number of HARQ processes are continuously included in the HARQ-ACK information based on a HARQ process number of each of the preset number of HARQ processes.
In an analogous art, JEON teaches wherein HARQ-ACK information bits associated  with all of the preset number of HARQ processes are continuously included in the HARQ-ACK information based on a HARQ process number of each of the preset number of HARQ processes (Fig. 4, [0051] FIG. 4 is a diagram illustrating a transmission according to one embodiment. FIG. 4 includes a transmission 423 of ACK/NACK (e.g., A/N) messages 425-1, 425-2, 425-3, 425-4, 425-5, 425-6, 425-7, and 425-8, referred to generally as ACK/NACK messages 425. FIG. 4 also includes positions 422-1, 422-2, 422-3, 422-4, 422-5, 422-6, 422-7, and 422-8 of the transmission 423, referred to generally as positions 422. [0052] One way of associating a HARQ process ID with an ACK/NACK message is through a bitmap. A bitmap can associate an index (e.g., position in the bitmap) with an ACK/NACK message and with an associated HARQ process. As used herein, a bitmap is an ordered plurality of indexes that are associated with a plurality of HARQ processes, HARQ process IDs, and/or ACK/NACK messages. [0053] The bitmap size can be adjusted based on the plurality of HARQ processes. For example, the bitmap size can be adjusted based on the quantity of HARQ processes used in the TDD HARQ processes configuration, the maximum quantity of HARQ processes, and/or an active quantity of HARQ processes. See also Fig. 5, [0058]  FIG. 5 shows a composition of a potential transmission 523-1).   
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of feedback bitmap of JEON to the feedback triggering of YERRAMALLI and BERGSTROM in order to take the advantage of a method for an efficient way of associating ACK/NACK feedback to a corresponding HARQ process (JEON: [0018]).

Regarding claim 14, the claim is interpreted and rejected for the same reason as set forth for claim 3.
Regarding claim 16, the claim is interpreted and rejected for the same reason as set forth for claim 4.
Regarding claim 17, the claim is interpreted and rejected for the same reason as set forth for claim 5.
Regarding claim 18, the claim is interpreted and rejected for the same reason as set forth for claim 4.
Regarding claim 19, the claim is interpreted and rejected for the same reason as set forth for claim 5.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
SUZUKI et al. (US 20200329490 A1), describing ERMINAL APPARATUS, BASE STATION APPARATUS, COMMUNICATION METHOD, AND INTEGRATED CIRCUIT

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAH M RAHMAN whose telephone number is (571)272-8951. The examiner can normally be reached 9:30AM-5:30PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAH M RAHMAN/Primary Examiner, Art Unit 2413